EXHIBIT A MULTIPLE CLASS PLAN (as amended March 15, 2013 to add WBI Absolute Return Balanced Plus Fund and WBI Absolute Return Dividend Income Fund) ADVISORS SERIES TRUST on behalf of the funds managed by WBI Investments, Inc. Fund Names: WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund WBI Absolute Return Balanced Plus Fund WBI Absolute Return Dividend Income Fund Share Class Minimum Investment1 Maximum Initial Sales Charge Maximum CDSC Maximum 12b-1 Fee Maximum Shareholder Servicing Fee Redemption Fee Regular / Retirement Accounts No Load $2,500 / $1,000 None None 0.25% 0.40% 2.00%2 Institutional None None None 0.40% 2.00%2 1 The Advisor may waive the minimum initial investment in certain circumstances; please see the Funds’ Prospectus. 2 A redemption fee of 2.00% is assessed on shares redeemed within 60 days of purchase (i.e., held 60 days or less). ADVISORS SERIES TRUST on behalf of each series of the Trust listed on Exhibit A By:/s/ Douglas G. Hess Name:Douglas G. Hess Title:President 1
